Citation Nr: 9928870	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  94-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the feet, claimed as trenchfoot and frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1993 RO rating decision which denied 
the veteran's claim seeking service connection for the 
residuals of cold injury to the feet, claimed as trenchfoot 
and frostbite. 

The Board notes that the RO denied the veteran's claim for 
individual unemployability in July 1994.  While the veteran 
submitted a Notice of Disagreement (NOD), the record does not 
reflect that he submitted a timely VA Form 9, or the 
equivalent, to perfect that appeal.  Accordingly, the 
unemployability issue as not ripe for review by the Board at 
this time.


FINDINGS OF FACT

1.  The appellant is a combat veteran who served in the 
European Theater of Operations during the winter of 1944-45, 
and claims to have sustained a cold injury to his feet during 
that service.

2.  VA medical personnel have diagnosed the veteran with 
several types of disorders of the feet, including some that 
appear unrelated to cold injury residuals and others that 
have been characterized as possibly due to trenchfoot or cold 
exposure, such as skin, circulatory, and neurological 
symptomatology.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for residuals of cold injury to the feet.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1993, the veteran filed a claim for service 
connection for the residuals of a cold injury to the feet, 
claimed as trenchfoot or frostbite, which he asserts is due 
to inservice exposure to extremely cold temperatures while in 
combat during World War II.  

The threshold question to be addressed in this case is 
whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (formerly 
known as the Court of Veterans Appeals) which made clear that 
it would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet.App. 
341 (1996).  See Morton v. West, 12 Vet.App. 477, 480 (1999) 
(noting that the Federal Circuit, in Epps v. Gober, supra, 
"rejected the appellant's argument that the Secretary's duty 
to assist is not conditional upon the submission of a well-
grounded claim").

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209 (1999) 
(en banc).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).

The veteran's Enlisted Record and Report of Separation - 
Honorable Discharge, WD-AGO Form 53-55, indicates that he 
served in the European Theater of Operations from December 
1944 to March 1946.  Battles and Campaigns were listed as 
Central Europe - Rhineland.  Among his awards and decorations 
were the American Campaign Medal and the Bronze Star Medal.  
He also received the Combat Infantryman's Badge.  

While service medical records contain no record indicating 
that the veteran was ever treated for cold-related injuries 
while in service, the Board notes that this combat veteran's 
statements, his service records including the records of his 
unit, and the statements on file of soldiers who served with 
the veteran all serve to overcome the adverse effect of a 
lack of official record of incurrence or aggravation of a 
disease or injury and treatment thereof.  See 38 U.S.C. 
§ 1154(b).  Accordingly, we accept the veteran's account of 
his exposure to cold injury involving his feet in service.  

However, as the United States Court of Appeals for Veterans 
Claims has recently emphasized, "Section 1154(b) necessarily 
focuses upon past combat service and, for this reason, it 
does not constitute a substitute for evidence of current 
disability, causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service."  Kessel v. West, ___ 
Vet.App. ___, No. 98-772, slip op. at 9 (Sept. 20, 1999) (en 
banc).  Therefore, in order to find this claim to be well 
grounded, we must have evidence sufficient to make the claim 
plausible under the law as espoused in the Caluza precedent, 
above.

Submitted in support of the current claim were copies of VA 
outpatient treatment records dated from April 1990 to July 
1993 showing treatment for foot problems which were variously 
assessed as:  onychomycosis and metatarsalgia secondary to 
atrophic fat pad (April 1990); onychomycosis with severe 
tinea pedis (August and October 1990); possible tarsal tunnel 
syndrome and heel spur syndrome (October 1990 and January 
1991); heel spur syndrome and onychomycosis (February 1991); 
"rule out" tarsal tunnel syndrome versus plantar 
fasciitis/heel spur syndrome (March 1991); xerosis (September 
1991); history of service-connected synovitis (May 1992); 
burns on the feet (June 1992); and onychomycosis, peripheral 
neuropathy, and tinea pedis (July 1992).  A January 1993 
record indicated that he had bilateral foot pain with 
peripheral neuropathy that had been a problem since WW II 
when he was exposed to the cold and wet, and had an injury to 
his feet.  The assessment included history of cold exposure 
to the feet while in WW II, and service connection for 
synovitis.  It was also noted that a history of back problems 
may have been causing the foot pain.  An April 1993 record 
showed that the skin on the veteran's feet was intact but dry 
bilaterally, and that his toenails were thickened and 
dystrophic.  The assessment included cold exposure, spinal 
stenosis, synovitis, and onychomycosis.  In a July 1993 
record, it was noted that the veteran believed that his 
service-connected condition should have been labeled 
trenchfoot and not "synovitis."  Assessment at that time 
was onychomycosis and possible trenchfoot.

In an October 1993 statement, the veteran asserted that, 
instead of having been service connected for synovitis of one 
ankle, he should have been service connected for the 
residuals of bilateral injuries to the feet due to frostbite 
and trenchfoot.  He reported that his feet were frozen more 
than once while he was serving in combat and he indicated 
that, as a result of this cold exposure, he now suffers pain 
and inconvenience to the extent that at times he cannot walk.   

In December 1993, the RO denied the veteran's claim for 
service connection for a cold injury to the feet claimed as 
trenchfoot and frostbite, finding, in essence, that there was 
no showing that the veteran suffered a cold injury during 
service and there was no complaint of any such problem until 
many years after separation from service.  In January 1994, 
the veteran submitted a Notice of Disagreement (NOD) along 
with an article on frostbite, a page of a historian's notes 
regarding some battles in WWII, and some copies of previously 
submitted medical records. 

The RO issued a Statement of the Case (SOC) in February 1994, 
in which it concluded that service connection for residuals 
of cold injury to the feet is not established and that the 
service medical records are negative for any complaints, 
findings, or history of treatment for a cold injury.

The Board is aware that the Department of Veterans Affairs 
has been closely studying the issue of the possible effects 
of cold injury which may arise in former military personnel 
many years after service.  We note that, in an Under 
Secretary for Health's Information Letter, IL 10-99-013 (July 
22, 1999), the Acting Under Secretary for Health emphasized 
the following:

b.  Two points of great importance that have been made 
in previous training material bear repeating, because 
they are critical both to the examination of veterans 
with a history of cold injury and to the adjudication of 
their claims.  

(1)  First, some of the long-term changes of cold 
injury may be indistinguishable from pathology which 
is more common in old age.  Among these are 
complaints of numbness or cold-sensitivity of the 
hands or feet, arthralgia or arthritis of the small 
joints of the hands or feet, and scaling and 
discoloration of the skin of the legs and feet.  



(2)  Second, a veteran may have two possible causes 
of an abnormality found on examination; for example, 
a veteran with peripheral neuropathy may have both a 
history of cold injury and diabetes.  

c.  If the clinician determines that one possible cause 
of an abnormal finding is at least as likely as another, 
the evidence would be in equipoise, and VA policy 
requires in that case that the veteran be given the 
benefit of the doubt in adjudicating the veteran's claim 
and consider the service-related condition to be the 
cause.  So the examiner, in cases where there is more 
than one possible etiology for a found condition, should 
state which etiology is more likely, and if that is not 
possible, that one etiology is at least as likely as the 
other.

We recognize that VA medical personnel did not have the 
benefit of the Under Secretary's Information Letter at the 
time of the examinations conducted in conjunction with the 
adjudications previously completed in this claim.  In view of 
the foregoing, and despite the fact that the evidentiary 
record in its present state is unclear as to whether 
examining physicians have attributed any of the veteran's 
current symptomatology to his history of a cold injury in 
service, we conclude that this claim is well grounded.


ORDER

To the extent that the veteran's claim of service connection 
for residuals of cold injury to the feet is well grounded, 
thereby giving rise to a duty to assist in its development, 
the appeal is granted.  






REMAND

In support of his April 1994 VA Form 9, Appeal to Board of 
Veterans' Appeals, the veteran submitted statements as well 
as copies of both new medical records and medical records 
that had already been submitted.  The newly submitted medical 
records show complaints of foot problems from 1979 through 
1994.  Particularly pertinent are records showing:  that the 
veteran was given medication for his circulation after 
findings that his toes were cold and turned blue (May 1979); 
that the treating physician noted the veteran had a history 
of bilateral trenchfoot since 1944 (March 1993); that a VA 
physician found that the veteran had a history of cold 
exposure to the feet with the neurologic sequelae (April 
1994).     

Subsequently, additional VA medical records were added to the 
claims file.  Aside from pertinent records from the 
neurosurgery clinic and the podiatry clinic dated through 
1997, these records also included the report of a January 
1996 VA examination and a January 1996 nerve conduction study 
with EMG.  The examination report showed that the veteran 
reported a history of cold exposure and trenchfoot, and that 
the examiner found the veteran had a degree of stasis 
hyperpigmentation in the extremities and that his dorsalis 
pedal pulses were not discernable.    

While the Board finds that the new medical records submitted 
since the February 1994 SOC do not conclusively link a 
current cold injury to the feet with the veteran's period of 
service, they do, nonetheless, constitute new, pertinent 
evidence that must be considered at the RO prior to appellate 
review by the Board.  

Ordinarily, where the RO has not provided a Supplemental SOC 
after the receipt of new evidence in a pending appeal, we 
would be compelled to remand in order to ensure due process 
to the veteran.  See 38 C.F.R. §§ 19.31,19.37, 20.1304(c) 
(1999); Thurber v. Brown, 5 Vet.App. 119, 126 (1993).  
However, in the present case, the lack of an SSOC is 
nonprejudicial to the veteran, because we are remanding on a 
different ground.  We conclude that a VA medical examination 
is needed, both to clarify the nature of the veteran's foot 
disorder(s), and to secure a medical opinion as to the 
etiology thereof in the context of his claim based upon cold 
injury in service.

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the appeal is REMANDED to 
the RO for the following action:

1.  The veteran should be scheduled to undergo an 
appropriate medical examination, the purpose of 
which is to identify any disabilities affecting 
his feet, and to determine their etiology.  Any 
special diagnostic tests or additional 
consultations deemed necessary should be 
accomplished.  The claims file, to include a copy 
of this Remand, should be made available to the 
examiner(s) so that the veteran's pertinent 
history may be considered.  For each disability of 
the feet diagnosed upon examination of the 
veteran, an opinion should be entered regarding 
the likely etiology of that disability, and, in 
particular, whether it is at least as likely as 
not that it is related to the cold injury which 
the veteran has described (and the Board has 
accepted) as occurring in service.  For each 
opinion so expressed, citation to appropriate 
supporting records should be included.
A notation that a review of the claims file was 
conducted should also be made part of any report 
provided. 

2.  After the development requested above has been 
completed, the RO should again review the 
veteran's claim with consideration of any evidence 
submitted since the February 1994 Statement of the 
Case.  If the benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished an SSOC which contains a summary of 
the relevant evidence and citation and discussion 
of the applicable law and regulations, and given 
the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




